Name: 93/435/EEC: Commission Decision of 27 July 1993 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  agricultural activity;  trade;  cooperation policy;  animal product;  health
 Date Published: 1993-08-11

 Avis juridique important|31993D043593/435/EEC: Commission Decision of 27 July 1993 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products Official Journal L 201 , 11/08/1993 P. 0028 - 0032 Finnish special edition: Chapter 3 Volume 51 P. 0148 Swedish special edition: Chapter 3 Volume 51 P. 0148 COMMISSION DECISION of 27 July 1993 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products(93/435/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat and meat products from third countries (1), as last amended by Council Regulation (EEC) No 1601/92 (2), and in particular Article 3 thereof, Whereas by Council Decision 79/542/EEC (3), as last amended by Commission Decision 93/344/EEC (4), a list of third countries from which Member States authorize imports of bovine and porcine animals, equidae, sheep and goats, fresh meat and meat products has been established; Whereas the political events in the former State of Czechoslovakia must be taken into account; Whereas Article 1 of Directive 72/462/EEC applies to imports of fresh meat from domestic animals of the bovine species including the species Bubalus bubalis and Bison bison; Whereas Canada wishes to export fresh meat of Bison bison; whereas in order to achieve this the authorities of this country have included the control of this meat in their residue control plan for fresh meat exported to the European Community; Whereas the results of the last mission in Brazil concerning the research for residues in fresh meat, are positive; whereas, it is therefore possible to continue to authorize imports of fresh meat and meat products from this country; Whereas, furthermore, the Czech, Slovak, Croatian and Slovenian authorities have transmitted their research plans for residues in live animals and fresh meat exported to the European Community; Whereas certain guarantees have been received from the competent authorities of Estonia and Belarus and it is appropriate, as a first step, to add Estonia and Belarus on the list in relation to the introduction into the Community of equidae; Whereas, finally, in relation to imports of meat products, it is necessary to remove certain ambiguities to improve the transparency of the decision; Whereas, it is necessary to modify the Commission Decision 79/542/EEC accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex of Decision 79/542/EEC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to Member States. Done at Brussels, 27 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 138, 9. 6. 1993, p. 11. ANNEX This list is a list in principle and importations shall fulfil the relevant animal and public health requirements PART 1 LIVE ANIMALS, FRESH MEAT AND MEAT PRODUCTS /* Tables: see OJ */ PART 2 SPECIAL COLUMN FOR EQUIDAE /* Tables: see OJ */ (1) Member States shall only import equidae in accordance with Commission Decision 92/160/EEC establishing the regionalization.